Title: To Thomas Jefferson from John Holmes Freeman, 20 June 1807
From: Freeman, John Holmes
To: Jefferson, Thomas


                        
                            Your Excellency
                            
                            Spotted Fields Culpeper June 20th. 1807
                        
                        Sir I regret to inform you that I expect every day to be sued on your account, by Mrs. Mary Stevens of
                            Caroline, for the hire of the negro man called Moses, the miller last year at Monticello, the reason, of my being liable
                            for this hire, Mrs. Steven’s’s son, would not let me have the fellow without I would give my own bond, & some man that he
                            was acquainted with for security, and rather than miss getting the fellow, I gave my bond & Robert Crutchfield, (of
                            Spotsylvania) security this business is very wounding to my feeling, particularly, as I never before had occasion to give
                            my bond on any account whatever, this bond was only for fifty dollars, twenty five of which I paid about the last of March
                            or first of April 1806, as I have not the book I will not be certain as to the day. there is now due on this bond 25
                            dollars and the Interest on it since the 25th. of decr. last untill paid, and I hope you will from this statment
                            forward me the money immediatly, and not have me to suffer for doing, what I felt satisfied would be pleasing to you, and
                            most to your interest. These were the impressions that I was actuated by at that time, & I hope ever will be, in doing
                            business for myself, or any other person;—I will here observe to you that I have recd. no answer to my last of the
                            seventh of march in answer to yours that came into my hands, the last of February which covered $140, which was in full of
                            my account as it was stated, but as I made a mistake of $20 against myself I hope you will not object to it’s being
                            corrected, which I think I have done in my last if I have not; I will let it lay over untill I see you, at which time I
                            hope settlement will be made to the satisfaction of us both, I should have met you at Monticello in the spring with all
                            the accts. and papers of Acct. between us but was not able to ride that far on horseback, but if I live, I will meet
                            you at monticello next fall if I come on my hands and knees; for I never shall be satisfied untill such settlement shall
                            take place. It is reported here much to my injury that you and myself had a quarrel which parted us, although this is
                            false it is wounding to my feelings, I know no other reason that parted us but the want of my health, in order to releave
                            myself of a thing so disagreeable to me, I ask it as a particular favour of you to be so good as to write me the reason of
                            our parting, which will enable me to contradict this false report with more effrontery, than I can without your signature.
                        Yours is the only business that I ever attempted to look after, except my fathers, which I quit with credit
                            to myself to undertake yours where I expected to do myself more credit, and I hope I have done myself as much credit as
                            any man could have done that enjoyed no more health than I did. Your compliance will ever be remembered by 
                  Your very
                            Obedient and Humble Servant
                        
                            John H Freeman
                            
                        
                    